DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 filed on 4/22/2021 have been reviewed and considered by this office action. 

Information Disclosure Statement
	The information disclosure statements filed on 7/22/2021 and 9/28/2021 have been reviewed and considered by this office action. 

Drawings
	The drawings filed on 4/22/2021 have been reviewed and are considered acceptable.

Specification
	The specification filed on 4/22/2021 has been reviewed and is considered acceptable. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. (US Patent 10,144,396) in view of Foerg et al. (US PGPUB 20180345918).

Regarding Claim 1; Krause teaches; A vehicle wash component configured to control fluid delivery, the vehicle wash component at a vehicle wash location, and comprising: (Krause; at least Fig. 3; column 5, lines 55-67; column 6, lines 1-23; disclose a product dispenser (76) coupled to control valves (40, 42) and pumps (30, 32) for controlling fluid delivery to a vehicle wash location)
a processor configured to control an operational status of the vehicle wash component; (Krause; at least Fig. 3; column 6, lines 24-34; disclose a control unit (52) connected to and controls the operational status of the vehicle wash components based on the functionality, it is implicit the control unit contains a processor)
an actuator communicatively coupled to the processor and configured to operate the vehicle wash component; (Krause; at least Fig. 3; column 6, lines 24-34; disclose wherein the control unit controls the actuation of the various valves and pumps of the vehicle wash components thus is connected to an actuator associated with each component)
and a power source electrically coupled to the processor and the actuator, (Krause; at least column 8, lines 29-33; disclose wherein power is provided to the control valves via the control unit, thus a power source is present)
wherein the processor is configured to receive a signal from a car wash controller located at the vehicle wash location, (Krause; at least Fig. 2; column 4, lines 1-12; disclose a control server for providing control signals to the control unit of the vehicle wash component)
the signal for commanding control of the vehicle wash component located at the vehicle wash location, and upon receipt of the signal, the processor interprets the signal, generates a separate signal, and transmits the generated signal to the actuator, the generated signal for controlling the operational status of the vehicle wash component, (Krause; at least Figs. 4a and 4b; column 8, lines 13-46; disclose wherein the control unit receives an input signal, interprets based upon the input signal, an output that needs to be provided to control the pumps/valves of the vehicle wash components, and based upon the determined output, providing a modulated 24V control signal to operate the components)
wherein the actuator receives the signal from the processor, (Krause; at least column 8, lines 13-33; disclose wherein the actuator (i.e. valves/pumps) receives the control signal from the control unit)
and wherein the power source provides power to the actuator for operating the vehicle wash component based on the generated signal for the control of fluid delivery. (Krause; at least column 8, lines 13-33; disclose wherein the power source provides power to the actuators for controlling fluid delivery).
Krause appears to be silent on; wherein the processor is configured to receive a signal from a car wash controller located at the vehicle wash location,
However, Foerg teaches; wherein the processor is configured to receive a signal from a car wash controller located at the vehicle wash location, (Foerg; at least Fig. 2; paragraph [0080]; disclose a UI (car wash controller) located at the car wash location in which a user inputs the desired car wash criteria which is then provided to a controller for controlling operations of the car in response to the desired wash instructions).
Krause and Foerg are analogous art because they are from the same filed of endeavor or similar problem solving area of, car wash control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of utilizing a car wash controller located at the car wash site as taught by Foerg with the known system of care wash control system as taught by Krause to achieve the known result of efficient car wash operation. One would be motivated to combine the cited art of record in order to provide a means for users to locally customize their car wash instructions provided to the car wash component processor as taught by Foerg (paragraph [0011]).

Regarding Claims 11 and 17; Krause teaches; A computer network, comprising: (Krause; at least Fig. 2; column 3, lines 19-52; disclose a computer network)
a plurality of communications gateways, each of the communications gateways located at separate vehicle wash locations; (Krause; at least Fig. 2; column 3, lines 19-52; column 4, lines 13-21; disclose a plurality of vehicle wash locations (1-3) which are located at different locations and each location includes a communication network capable of transmitting/receiving data (i.e. gateway))
and at least one vehicle wash component communicatively coupled to each communications gateway, the at least one vehicle wash component comprising: (Krause; at least Fig. 3; column 3, lines 19-52; disclose wherein each control unit (52) which is communicatively coupled to each vehicle wash component, is connected to the network via a gateway)
an onboard processor; (Krause; at least Fig. 3; column 6, lines 24-34; disclose a control unit (52) connected to and controls the operational status of the vehicle wash components based on the functionality, it is implicit the control unit contains a processor)
an actuator configured to control an operational status of the vehicle wash component; (Krause; at least Fig. 3; column 6, lines 24-34; disclose wherein the control unit controls the actuation of the various valves and pumps of the vehicle wash components thus is connected to an actuator associated with each component)
and a power source electrically coupled to the processor and the actuator, (Krause; at least column 8, lines 29-33; disclose wherein power is provided to the control valves via the control unit, thus a power source is present)
wherein the processor is configured to receive a signal from a car wash controller located at the vehicle wash location, (Krause; at least Fig. 2; column 4, lines 1-12; disclose a control server for providing control signals to the control unit of the vehicle wash component)
the signal for commanding control of the vehicle wash component, and upon receipt of the signal, the processor interprets the signal, generates a separate signal, and sends the generated signal to operate the actuator, (Krause; at least Figs. 4a and 4b; column 8, lines 13-46; disclose wherein the control unit receives an input signal, interprets based upon the input signal, an output that needs to be provided to control the pumps/valves of the vehicle wash components, and based upon the determined output, providing a modulated 24V control signal to operate the components)
wherein the actuator receives the signal from the processor to control the operational status of the vehicle wash component based thereon, (Krause; at least column 8, lines 13-33; disclose wherein the actuator (i.e. valves/pumps) receives the control signal from the control unit)
and wherein the power source provides power to the vehicle wash component based on the operational status of the vehicle wash component. (Krause; at least column 8, lines 13-33; disclose wherein the power source provides power to the actuators for controlling fluid delivery).
Krause appears to be silent on; wherein the processor is configured to receive a signal from a car wash controller located at the vehicle wash location,
However, Foerg teaches; wherein the processor is configured to receive a signal from a car wash controller located at the vehicle wash location, (Foerg; at least Fig. 2; paragraph [0080]; disclose a UI (car wash controller) located at the car wash location in which a user inputs the desired car wash criteria which is then provided to a controller for controlling operations of the car in response to the desired wash instructions).
Krause and Foerg are analogous art because they are from the same filed of endeavor or similar problem solving area of, car wash control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of utilizing a car wash controller located at the car wash site as taught by Foerg with the known system of care wash control system as taught by Krause to achieve the known result of efficient car wash operation. One would be motivated to combine the cited art of record in order to provide a means for users to locally customize their car wash instructions provided to the car wash component processor as taught by Foerg (paragraph [0011]).

Regarding Claims 2, 16, and 20; The combination of Krause and Foerg further teach; The vehicle wash component of claim 1, wherein the power source is independent of any power source of the car wash controller. (Krause; at least Fig. 2; column 8, lines 29-33; disclose wherein the car wash controller is being interpreted as a control server located offsite from the car wash location and as such, the power source providing power input to the control unit/vehicle wash component is thus independent from the car wash controller).

Regarding Claim 3; the combination of Krause and Foerg further teach; The vehicle wash component of claim 1, wherein the vehicle wash component comprises a fluid delivery nozzle and the actuator comprises a solenoid valve operatively coupled to the fluid delivery nozzle. (Krause; at least Fig. 3; column 5, lines 40-45; column 7, lines 40-45; disclose wherein the vehicle wash component comprises solenoid valves (40, 42) and a spray nozzle (76)).

Regarding Claim 4; the combination of Krause and Foerg further teach; The vehicle wash component of claim 1, wherein the vehicle wash component comprises a plurality of fluid delivery nozzles and the actuator comprises a plurality of solenoid valves each operatively coupled to a respective one of the plurality of fluid delivery nozzles, and wherein the power source is independent of any power source of the car wash controller. (Krause; at least Figs. 2 and 3; column 5, lines 40-45; column 7, lines 40-45; disclose wherein the vehicle wash component comprises a plurality of nozzles and solenoid valves and wherein the car wash controller is interpreted to be a control server located offsite and thus the power supply of the control unit is independent from the power supply of the server controller).

Regarding Claims 5, 15, and 19; the combination of Krause and Foerg further teach; The vehicle wash component of claim 1, wherein the signal received from the car wash controller is a sensed voltage, and the processor instructs the actuator to be powered at a voltage independent of the sensed voltage. (Krause; at least column 8, lines 13-46; disclose wherein the control unit (processor) receives an input from a source (i.e. the car wash controller of Foerg or the control server connected via the internet network) and wherein data communicated between controllers/processors is commonly known to be in the form of a voltage input, and wherein the control unit analyzes the signal, and calculates an output signal that is independent of the input signal in the form of a 24V output signal, which is then transmitted to the actuators to control their operation).

Regarding Claim 6; the combination of Krause and Foerg further teach; The vehicle wash component of claim 1, wherein the processor is coupled to a computer network. (Krause; at least Fig. 3; disclose wherein the control unit is connected to the internet/network).

Regarding Claim 7; the combination of Krause and Foerg further teach; The vehicle wash component of claim 6, further comprising a vehicle wash communications gateway in a location proximate the vehicle wash component at the vehicle wash location and configured to communicatively couple the processor to the computer network. (Krause; at least column 3, lines 19-52; disclose various wherein the communication gateway is established as a LAN for connecting the control unit to the internet/network and thus is located proximate to the vehicle wash component at the vehicle wash location).

Regarding Claim 8; the combination of Krause and Foerg further teach; The vehicle wash component of claim 7, wherein the vehicle wash communications gateway is communicatively coupled to a plurality of the vehicle wash components at the vehicle wash location. (Krause; at least column 3, lines 19-52; column 7, lines 40-52; disclose wherein the control unit is coupled to a plurality of vehicle wash components (i.e. multiple sets of the control nozzles shown in Fig. 3) and wherein these components are all communicatively coupled to the control unit which is connected to the communications gateway and thus the vehicle wash components are connected to the gateway by virtue of connection). 

Regarding Claim 9; the combination of Krause and Foerg further teach; The vehicle wash component of claim 7, wherein the communicative coupling of the vehicle wash communications gateway to the plurality of the vehicle wash components is by a serial connection via successive vehicle wash components. (Krause; at least column 3, lines 43-52; disclose wherein the communications gateway of the plurality of vehicle wash components is in the form of an Ethernet connection which is a serial connection).

Regarding Claim 10; the combination of Krause and Foerg further teach; The vehicle wash component of claim 1, wherein the vehicle wash component comprises a pump operated by the processor. (Krause; at least column 6, line 25; disclose pumps (30, 32) controlled by the control unit).

Regarding Claim 13; the combination of Krause and Foerg further teach; The computer network of claim 11, wherein the communications gateway is configured to send a signal to the processor for commanding control of the vehicle wash component, and upon receipt of the signal, the processor interprets the signal, generates a separate signal, and sends the generated signal to operate the actuator. (Krause; at least column 4, lines 1-12; column 8, lines 13-46; disclose wherein the control server provides the signal to the communication gateway to relay control inputs to the control device via the network, and upon receipt of the signal, the control unit interprets the received signal and generates an output signal in the form of a 24V control signal which is sent to the actuators to operate the respective devices).

Regarding Claims 14 and 18; the combination of Krause and Foerg further teach; The computer network of claim 11, wherein the actuator does not receive signals directly from the car wash controller. (Krause; at least Fig. 3; column 8, lines 13-46; disclose wherein the actuator receives the control signals from the control unit and not directly from the control server).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krause et al. (US Patent 10,144,396) in view of Foerg et al. (US PGPUB 20180345918) in further view of Sanville et al. (US PGPUB 20080046278).

Regarding Claim 12; the combination of Krause and Foerg appear to be silent on; The computer network of claim 11, wherein each of the communications gateways monitors the operational status of its respective vehicle wash component and provides monitoring data to the network.
However, Sanville teaches; The computer network of claim 11, wherein each of the communications gateways monitors the operational status of its respective vehicle wash component and provides monitoring data to the network. (Sanville; at least paragraph [0014]; disclose a system and method in which a car wash controller is connected via a communications gateway/network to a remote management facility, and wherein sensor data is collected via the controller and provided to the gateway/network to be evaluated at the remote management facility). 
Krause, Foerg, and Sanville are analogous art because they are from the same filed of endeavor or similar problem solving area of, car wash control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of providing operational status data of a car wash to a network/gateway as taught by Sanville with the known system of care wash control system as taught by Krause and Foerg to achieve the known result of efficient car wash operation. One would be motivated to combine the cited art of record in order to provide a method for a management facility to communicate predicted events (i.e. chemical exhaustion times) to an operator well in advances based on the monitored data as taught by Sanville (paragraph [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kim et al. (US PGPUB 20190256057): disclose a system and method for controlling a plurality of car wash components based upon user preferences.

Kessel (US PGPUB 20030074087): disclose a car wash controller for controlling a plurality of car wash components.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117